IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-77,485-01


EX PARTE SERENA STAGLIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-08-01156-K IN THE CRIMINAL DISTRICT COURT NO. 4

FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of capital murder and
sentenced to life imprisonment. The conviction and sentence were affirmed on direct appeal in an
unpublished opinion. Staglin v. State, No. 05-08-01639-CR (Tex. App.--Dallas del. Jan. 28, 2011).
	The writ application was previously remanded to the trial court for additional information.
The trial court elected to hold an evidentiary hearing, and the writ application was returned to this
Court. The writ record provided after remand, however, does not include a transcription of the
evidentiary hearing. The trial court shall supplement the writ record provided to this Court with a
copy of the hearing transcript.
	This application will be held in abeyance until the writ record has been supplemented as
discussed above. The supplemental transcript shall be returned to this Court within 60 days of the
date of this order. Any extensions of time shall be obtained from this Court. 

Filed: December 12, 2012
Do not publish